IN THE
                                TENTH COURT OF APPEALS




                                         No. 10-19-00014-CR

                                     IN RE JERRY RANGEL



                                        Original Proceeding



                                              OPINION


        In this original proceeding,1 Relator Jerry Rangel seeks mandamus relief in the

form of compelling the Respondent trial judge to rule on Rangel’s motion for post-

conviction DNA testing under Code of Criminal Procedure Chapter 64.2 We requested a


1
  Rangel's petition for writ of mandamus has several procedural deficiencies. It does not include the
certification required by Rule of Appellate Procedure 52.3(j). See TEX. R. APP. P. 52.3(j). The appendix,
which apparently serves as Rangel's record, is not certified or sworn to, as required by Rules 52.3(k) and
52.7(a)(1). See id. 52.3(k), 52.7(a)(1). The petition also lacks proof of service on the Respondent trial judge.
See id. 9.5, 52.2. Because of our disposition and to expedite it, we will implement Rule 2 and suspend these
rules. Id. 2.

2
 We affirmed Rangel’s aggravated sexual assault conviction in 2009. Rangel v. State, No. 10-07-00247-CR,
2009 WL 540780 (Tex. App.—Waco Mar. 4, 2009, pet. ref’d) (mem. op., not designated for publication).
response to Relator’s petition, which the State has now filed. Having reviewed Relator’s

petition and the State’s response, we deny Realtor’s petition.

        “A court with mandamus authority ‘will grant mandamus relief if relator can

demonstrate that the act sought to be compelled is purely ‘ministerial’ and that relator

has no other adequate legal remedy.’” In re Piper, 105 S.W.3d 107, 109 (Tex. App.—Waco

2003, orig. proceeding) (quoting State ex rel. Rosenthal v. Poe, 98 S.W.3d 194, 197–99 (Tex.

Crim. App. 2003) (orig. proceeding)). Consideration of a motion properly filed and before

the court is ministerial. State ex rel. Hill v. Ct. of Apps. for the 5th Dist., 34 S.W.3d 924, 927

(Tex. Crim. App. 2001) (orig. proceeding). A trial judge has a reasonable time to perform

the ministerial duty of considering and ruling on a motion properly filed and before the

judge. In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding). But

that duty generally does not arise until the movant has brought the motion to the trial

judge's attention, and mandamus will not lie unless the movant makes such a showing

and the trial judge then fails or refuses to rule within a reasonable time. See id.

        Rangel bears the burden of providing this Court with a sufficient record to

establish his right to mandamus relief. See In re Mullins, 10–09–00143–CV, 2009 WL

2959716, at *1, n. 1 (Tex. App.—Waco Sept. 16, 2009, orig. proceeding) (mem. op.); In re

Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig. proceeding). There is no

record showing that Rangel has brought his petition to the attention of the trial judge and

that the trial judge has then failed or refused to rule within a reasonable time. In its



In re Rangel                                                                               Page 2
response to Rangel’s petition, the State provides exhibits that reflect that the petition was

forwarded to the Court of Criminal Appeals the date it was received. Accordingly, we

deny the petition for writ of mandamus.




                                                  REX D. DAVIS
                                                  Justice



Before Chief Justice Gray,*
       Justice Davis, and
       Justice Neill
       *(Chief Justice Gray concurring)
Petition denied
Publish
Opinion delivered and filed March 13, 2019
[OT06]




In re Rangel                                                                           Page 3